DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 11, 12, 15, 20, 21, and 23 have been amended.  Claims 3, 4, 7, 8, 13, 14, 16, 17, and 22 are canceled. Claims 1-2, 5, 6, 9-12, 15, 18-21, and 23-25 are pending and are considered in this office action.


Response to Arguments
103 Rejection
	The argument is moot in light of a new art and new grounds of rejection due to amended claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 11-13, 15, & 20-23 are rejected under 35 U.S.C 103 as being obvious over Cook et al. (US20200042960A1; hereinafter “Cook”) in view of Nagdev et al. (US8566141B1; hereinafter “Nagdev”) in view of NAGLA et al. (US20180075527A1; hereinafter: “NAGLA”), and further in view of Parker (US20080052224A1; hereinafter: “Parker”).
With respect to claim 1, 11, and 20
Cook teaches the limitations of:
acquiring, by a first terminal associated with a first account, a purchase agreement element packet released by a merchant system ([0004], The system may include a billing smart contract hosted in a blockchain network and configured to perform various operations. The billing smart contract may generate a purchase order based on a purchase requisition request received from a procurement initiating system; transmit the purchase order to a client system,);
signing, based on the purchase agreement element packet, a purchase agreement between the first terminal and the merchant system ([0058], billing smart contract 107 may generate one or more purchase orders based on the purchase requisition request. For example, wherein the purchase requisition request comprises multiple client systems 120 to complete (e.g., as specified by the purchase requisition request), billing smart contract 107 may generate a purchase order for each client system 120.); 
joining, by the first terminal, a private blockchain ([0014], Each party may comprise a blockchain node, API, or the like configured to enable the party to interact with a procurement blockchain. The parties may write and retrieve data to the procurement blockchain to initiate and complete procurements, as discussed further herein; [0021], Blockchain network 101 may be a blockchain network or peer-to-peer network that is private, consortium and/or public in nature (e.g., ETHEREUM®, Bitcoin, HYPERLEDGER® Fabric, etc.). Consortium and private networks may offer improved control over the content of the blockchain and public networks may leverage the cumulative computing power of the network to improve security. The blockchain network 101 may comprise various blockchain nodes in electronic communication with each other, as discussed further herein.);
sending, from the first terminal, an invitation message to other terminals for at least one second account to join the private blockchain according to the invitation message ([0051], In a blockchain consortium, one of the participant systems (e.g., procurement initiating system 110, client system 120, supplier system 130, transaction processing system 140, etc.) may initiate and create the blockchain network and may invite (or receive invitation requests from) one or more of the other participants to join the blockchain consortium. Invited participants may accept the request by transmitting a configuration request to join the blockchain consortium.); and 
storing purchase records of the first account and the at least one second account in the private blockchain; wherein the purchase records include one or more purchase records of the first account and one or more purchase records of the at least one second account ([0004], The billing smart contract may generate a purchase order based on a purchase requisition request received from a procurement initiating system; transmit the purchase order to a client system, wherein in response to receiving the purchase order the client system is configured to transmit a procurement order to a supplier system, and wherein the supplier system is configured to transmit a procurement charge to a transaction processing system; [0022], The smart contracts may control the end-to-end data flow in system 100 and may autonomously govern the procurement process by supporting execution and recording of various procurement data. For example, and in accordance with various embodiments, blockchain network 101 may host one or more client smart contracts 105 and/or one or more billing smart contracts 107. Client smart contract 105 and/or billing smart contract 107 may comprise executables that write data to procurement blockchain 15;  [0021], . Blockchain network 101 may be a blockchain network or peer-to-peer network that is private, consortium and/or public in nature (e.g., ETHEREUM®, Bitcoin, HYPERLEDGER® Fabric, etc.).)

Cook does not explicitly disclose, but Parker teaches:
wherein a credit standard value of the first account is used as a guaranty when the purchase agreement is signed; wherein a credit standard value of the at least one second account is not used as guaranty when the at least one second account joins the private blockchain (para [0037] describes how a borrower with an excellent credit rating would be able to allow a guarantor to accept a lower premium, i.e., premium = 0.5%, meaning that a credit rating can be used as a substitute of a guaranty; see also [0048], From the lender's perspective, this special class of creditors lumps creditors of all credit classes into a class of creditors that will all be guaranteed. This can be a convenient way to present the guarantee offer to the lenders because the lender may not care about the credit class of the borrower if the borrower is backed by a guarantor. This allows the loan facilitator to simplify the matching process by only having to match a guarantor with an appropriate credit class and the lender with the appropriate net interest rate after deducting the guarantee premium.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parker with the teaching of Cook as they relate to method of facilitating procurement reconciliation between the peers. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Cook offers the embodiment of a procurement system that facilitates the procurement process involving multiple parties on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a procurement system as disclosed by Cook to the method of guaranteeing a loan based on a credit value  as taught by Parker for the predicated result of an improved procurement process that involves credit value.

Cook in view of Parker do not explicitly disclose, but Nagdev teaches:
determining, according to the purchase records in the private blockchain, performance of the purchase agreement, by:
generating statistics of the purchase records in the(col.7 ln29-35, The consumer 140 characteristics may be collected in many ways. One way to collect the consumer 140 characteristics is to have the consumer 140 fill out a web-based form served by the web server 130. The consumer 140 may be asked, for example, to provide his contact information and information about his creditworthiness, job, income, interests, and the like.); 

in response to that the statistics satisfy requirements in the purchase agreement, determining that the purchase agreement is performed….. (col.16 ln 28-36, The vendor can take advantage of a custom propensity score in at least two ways: (1) by including the custom propensity score as one part of the vendor's criteria, such that the vendor only receives leads for which the consumer's propensity score is above an acceptable threshold and (2) by receiving the propensity score within a lead and using the score to determine what effort and resources to devote to trying to conduct business with the consumer;  see also col.12 ln33-41, If the custom credit score is greater than or equal to the parameter, the process 300 proceeds, in a block 375, to set the CUSTOM_SCORE_MET parameter to Y to signify that the custom credit score meets the requirements for creditworthiness. If the custom credit score does not meet the minimum requirement, the process 300 proceeds, in a block 370, to set the CUSTOM_SCORE_MET parameter to N to signify that the custom credit score does not meet the requirements for creditworthiness.)

in response to that the statistics fail to satisfy the requirements in the purchase agreement, determining that there is a breach of the purchase agreement….((col.16 ln 28-36, The vendor can take advantage of a custom propensity score in at least two ways: (1) by including the custom propensity score as one part of the vendor's criteria, such that the vendor only receives leads for which the consumer's propensity score is above an acceptable threshold and (2) by receiving the propensity score within a lead and using the score to determine what effort and resources to devote to trying to conduct business with the consumer;  see also col.12 ln33-41, If the custom credit score is greater than or equal to the parameter, the process 300 proceeds, in a block 375, to set the CUSTOM_SCORE_MET parameter to Y to signify that the custom credit score meets the requirements for creditworthiness. If the custom credit score does not meet the minimum requirement, the process 300 proceeds, in a block 370, to set the CUSTOM_SCORE_MET parameter to N to signify that the custom credit score does not meet the requirements for creditworthiness.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nagdev with the teaching of Cook/Parker as they relate to method of facilitating procurement reconciliation between the peers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Cook offers the embodiment of a procurement system that facilitates the procurement process involving multiple parties on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a procurement system as disclosed by Cook to the method of determining the performance of a purchase agreement as taught by Nagdev for the predicated result of an improved blockchain for facilitating a procurement process.

Cook in view of Parker in view of Nagdev do not explicitly disclose, but NAGLA teaches:
…..and increasing a credit standard value of the first account while maintaining a credit standard value of the at least one second account ([0203], A credit event can create a positive or negative change in a borer's credit standing or credit rating. A credit event can impact the borer's ability to repay its debt. Credit events include violating a loan agreement. Credit events include early repayment on the loan agreement – the fact that NAGLA teaches “A credit event can create a positive or negative change in a borer's credit standing or credit rating”, meaning that it also implicitly shows that if nothing happens (credit event not being triggered), the credit rating would remain the same/unchanged.)
…..and decreasing the credit standard value of the first account while maintaining the credit standard value of the at least one second account ([0203], A credit event can create a positive or negative change in a borer's credit standing or credit rating. A credit event can impact the borer's ability to repay its debt. Credit events include violating a loan agreement. Credit events include early repayment on the loan agreement – the fact that NAGLA teaches “A credit event can create a positive or negative change in a borer's credit standing or credit rating”, meaning that it also implicitly shows that if nothing happens (credit event not being triggered), the credit rating would remain the same/unchanged.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NAGLA with the teaching of Cook/Parker/ Nagdev as they relate to method of facilitating procurement reconciliation between the peers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Cook offers the embodiment of a procurement system that facilitates the procurement process involving multiple parties on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a procurement system as disclosed by Cook to the method of calculating credit score as taught by NAGLA for the predicated result of an improved blockchain for facilitating a procurement process.

With respect to claim 2, 12, & 21
The combination of Cook, Parker, Nagdev, and NAGLA teaches the limitation of claim 1, 11 and 20 respectively.  Nagdev further teaches:  querying, by the merchant system, the credit standard value of the first account (col.7 ln29-35, The consumer 140 characteristics may be collected in many ways. One way to collect the consumer 140 characteristics is to have the consumer 140 fill out a web-based form served by the web server 130. The consumer 140 may be asked, for example, to provide his contact information and information about his creditworthiness, job, income, interests, and the like.), 
signing, if the credit standard value satisfies the agreed terms, the purchase agreement by the merchant system with the first terminal, and rejecting, if the credit standard value does not satisfy the agreed terms, the first terminal (col.16 ln 28-36, The vendor can take advantage of a custom propensity score in at least two ways: (1) by including the custom propensity score as one part of the vendor's criteria, such that the vendor only receives leads for which the consumer's propensity score is above an acceptable threshold and (2) by receiving the propensity score within a lead and using the score to determine what effort and resources to devote to trying to conduct business with the consumer;  see also col.12 ln33-41, If the custom credit score is greater than or equal to the parameter, the process 300 proceeds, in a block 375, to set the CUSTOM_SCORE_MET parameter to Y to signify that the custom credit score meets the requirements for creditworthiness. If the custom credit score does not meet the minimum requirement, the process 300 proceeds, in a block 370, to set the CUSTOM_SCORE_MET parameter to N to signify that the custom credit score does not meet the requirements for creditworthiness.)

With respect to claim 3, 13, & 22
The combination of Cook, Parker, Nagdev, and NAGLA teaches the limitation of claim 2, 12 and 21 respectively.  Nagdev further teaches:  the credit standard value of the first account is used as a guaranty when the purchase agreement is signed (col.11 ln48-ln55, a vendor chooses the FICO_MAX threshold based on empirical data about what FICO threshold makes it a safe assumption that the consumer meets the vendor's specific credit-worthiness criteria. For example, a vendor may be willing to use a FICO_MAX threshold of 680 if it has been determined that a high percentage of consumers with a FICO score at or above 680 also have a custom credit score that meets the vendor's credit-worthiness standards.)


With respect to claim 5, 15, & 23
The combination of Cook, Parker, Nagdev, and NAGLA teaches the limitation of claim 1, 11 and 20 respectively.  Cook further teaches: the purchase records of the first account and the at least one second account are recorded in a distributed ledger in the private blockchain ([0022], The smart contracts may control the end-to-end data flow in system 100 and may autonomously govern the procurement process by supporting execution and recording of various procurement data. For example, and in accordance with various embodiments, blockchain network 101 may host one or more client smart contracts 105 and/or one or more billing smart contracts 107. Client smart contract 105 and/or billing smart contract 107 may comprise executables that write data to procurement blockchain 150; see also [0051], Invited participants may accept the request by transmitting a configuration request to join the blockchain consortium….. The private key may be stored with each respective procurement initiating system 110, client system 120, supplier system 130, and/or transaction processing system 140, and as discussed further herein, data can be encrypted with the public key prior to writing to procurement blockchain 150.), and the merchant system, the first terminal, and terminals of the at least one second account are configured to query data in the private blockchain ([0052], In response to retrieving data from procurement blockchain 150, the associated procurement initiating system 110, client system 120, supplier system 130, and/or transaction processing system 140 may decrypt the data using the assigned private key.)


Claim 6 is rejected under 35 U.S.C 103 as being obvious over Cook et al. (US20200042960A1; hereinafter “Cook”) in view of Nagdev et al. (US8566141B1; hereinafter “Nagdev”) in view of NAGLA et al. (US20180075527A1; hereinafter: “NAGLA”) in view of Parker (US20080052224A1; hereinafter: “Parker”), and further in view of Bell et al. (US20200167859A1; hereinafter “Bell”).
With respect to claim 6
The combination of Cook, Parker, Nagdev, and NAGLA teaches the limitation of claim 1.  The combination does not explicitly disclose, but Bell teaches: information of the purchase agreement element packet and the first account is recorded in a first block of the private blockchain ([0034], The method may provide one or more of creating a genesis block associated with a new blockchain 352, creating one or more smart contracts 354, copying and storing the one or more smart contracts on the new blockchain 356….)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cook/Parker/Nagdev/NAGLA with the teaching of Bell as they relate to a system/method of conducting blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to ensure the purchase agreement element packet being recorded on the first block of the blockchain.


Claims 9, 10, 18, 19, 24, and 25 are rejected under 35 U.S.C 103 as being obvious over Cook et al. (US20200042960A1; hereinafter “Cook”) in view of Nagdev et al. (US8566141B1; hereinafter “Nagdev”) in view of NAGLA et al. (US20180075527A1; hereinafter: “NAGLA”) in view of Parker (US20080052224A1; hereinafter: “Parker”), and further in view of Chidambaram et al. (US20200099531A1; hereinafter: “Chidambaram”).
With respect to claim 9, 18, & 24
The combination of Cook, Parker, Nagdev, and NAGLA teaches the limitation of claim 1, 11 and 20 respectively.  The combination does not explicitly disclose, but Chidambaram teaches: refunding, in response to determining that there is a breach of the purchase agreement, agreed rights and interests to the merchant system from the first account ([0061], If at any time the monitored parameters do not match the agreed-to values specified in the created smart contract, the smart contract triggers a breach event. The breach event may in turn cause a return order BPMS process request or the like to be automatically started, along with other appropriate actions (e.g., notification to the other parties to the smart contract, penalty payment BPMS processing, etc.).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cook/Parker/Nagdev/NAGLA with the teaching of Chidambaram as they relate to a system/method of conducting blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to initiate a return order if a breach of an agreement occurs.

With respect to claim 10, 19, & 25
The combination of Cook, Parker, Nagdev, NAGLA and Chidambaram teaches the limitation of claim 9, 18 and 24 respectively.  Wilkelis further teaches: Decreasing the credit standard value of the first account if the first account fails to refund the agreed rights and interests to the merchant system within an agreed time limit ([0042], a borrower's score will decrease if the added payments cannot be made in a timely manner….)

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                            8/18/2022

/NEHA PATEL/               Supervisory Patent Examiner, Art Unit 3685